PARKS, Judge,
dissenting:
In his second assignment of error, appellant contends the Information charging him with reckless driving was fatally defective. I agree. He was initially charged with “Reckless Driving” in a written citation issued on August 14, 1985, denominated an “Oklahoma Uniform Violations Complaint.” (O.R. 3) On September 16, 1985, defense counsel filed a demurrer to the Information asserting in relevant part: “The Information does not clearly and distinctly set forth what act, or acts, defendant is charged with having committed which would enable a person of common understanding to know what is intended, and ... fails to allege facts, setting forth and alleging conclusions only.” (O.R. 7) At trial, the State substituted the traffic citation with an Information charging the crime of reckless driving in the statutory language of Title 47 O.S.1981, § ll-901(a), and Title 47 O.S. 1981, § ll-801(a). Defense counsel’s timely demurrer was overruled.
An information “must contain ... [a] statement of the acts constituting the offense, in ordinary and concise language, and in such manner as to enable a person of common understanding to know what is intended.” 22 O.S.1981, § 401. It “must be direct and certain as it regards ... [t]he particular circumstances of the offense charged.” 22 O.S.1981, § 402. An accused “is entitled to know from the allegations of the information what facts, with reasonable particularity, the prosecution considers as sufficient to make him guilty of the offense charged.” Wirt v. State, *908659 P.2d 341, 342 (Okla.Crim.App.1983). Here, the Information merely stated conclusions, failed to apprise appellant of what particular acts or conduct gave rise to the charge of reckless driving, and thus was not sufficiently specific to enable appellant to prepare an adequate defense.
Id. at 342-43. Accordingly, I would reverse with instructions to sustain the demurrer to the Information.